Title: Monday August 14.
From: Adams, John
To: 


       Dined with 350 Sons of Liberty at Robinsons, the Sign of Liberty Tree in Dorchester. We had two Tables laid in the open Field by the Barn, with between 300 and 400 Plates, and an Arning of Sail Cloth overhead, and should have spent a most agreable Day had not the Rain made some Abatement in our Pleasures. Mr. Dickinson the Farmers Brother, and Mr. Reed the Secretary of New Jersey were there, both cool, reserved and guarded all day. After Dinner was over and the Toasts drank we were diverted with Mr. Balch’s Mimickry. He gave Us, the Lawyers Head, and the Hunting of a Bitch fox. We had also the Liberty Song—that by the Farmer, and that by Dr. Church, and the whole Company joined in the Chorus. This is cultivating the Sensations of Freedom. There was a large Collection of good Company. Otis and Adams are politick, in promoting these Festivals, for they tinge the Minds of the People, they impregnate them with the sentiments of Liberty. They render the People fond of their Leaders in the Cause, and averse and bitter against all opposers.
       To the Honour of the Sons, I did not see one Person intoxicated, or near it.
       Between 4 and 5 O clock, the Carriages were all got ready and the Company rode off in Procession, Mr. Hancock first in his Charriot and another Charriot bringing up the Rear. I took my Leave of the Gentlemen and turned off for Taunton, oated at Doty’s and arrived, long after Dark, at Noices. There I put up. I should have been at Taunton if I had not turned back in the Morning from Roxbury—but I felt as if I ought not to loose this feast, as if it was my Duty to be there. I am not able to conjecture, of what Consequence it was whether I was there or not.
       Jealousies arise from little Causes, and many might suspect, that I was not hearty in the Cause, if I had been absent whereas none of them are more sincere, and stedfast than I am.
      